AMENDED AND RESTATED EMPLOYMENT AGREEMENT
THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is entered
into as of September 1, 2012 (the “Effective Date”), by and between On
Assignment, Inc. (the “Company”) and James Brill (“Executive”).
Recitals
A.     The Company and Executive previously entered into an agreement, dated
January 1, 2007 and amended and restated as of December 11, 2008, pursuant to
which Executive is employed as the Senior Vice President and Chief  Financial
Officer of the Company (the “Prior Agreement”).
B.      As of the Effective Date, the Company desires to continue to employ
Executive, serving, from and after the Effective Date, as its Senior Vice
President, Chief Administrative Officer and Treasurer, and to enter into an
agreement embodying the terms of such employment.
C.    As of the Effective Date, the Prior Agreement shall terminate and be
superseded by this Agreement.
D.    Executive desires to accept such continuation of employment with the
Company, subject to the terms and conditions of this Agreement.


AGREEMENT
1.           Employment Term.  Subject to the provisions for earlier termination
hereinafter provided, Executive’s employment hereunder shall be for a term
commencing on the Effective Date and ending on December 31, 2012 (the “Initial
Termination Date”); provided, that this Agreement shall be automatically
extended for one additional year on the Initial Termination Date and on each
subsequent anniversary of the Initial Termination Date unless either Executive
or the Company elects not to so extend such term by notifying the other party,
in accordance with Section 7 below, of such election not less than sixty days
prior to the Initial Termination Date, or any anniversary thereof, as applicable
(in any case, the “Employment Period”).
2.           Position and Duties.
     (a)           Position.  During the Employment Period, Executive shall
serve as Senior Vice President, Chief Administrative Officer and Treasurer of
the Company and shall perform such employment duties as are usual and customary
for such position.  Executive shall report to the Chief Executive Officer of the
Company (“CEO”) (with respect to his duties as Senior Vice President and Chief
Administrative Officer) and the Chief Financial Officer of the Company (with
respect to his duties as Treasurer).  The Company shall retain full direction
and control of



 

--------------------------------------------------------------------------------


the means and methods by which Executive performs the above services.  At the
Company’s request, Executive shall serve the Company and/or its subsidiaries and
affiliates in such other offices and capacities in addition to the foregoing as
the Company shall designate, consistent with Executive’s position, without
additional compensation beyond that specified in this Agreement.
(b)           Place of Employment.  During the Employment Period, Executive
shall perform the services required by this Agreement at the Company’s principal
offices in Calabasas, California, unless otherwise mutually agreed upon by the
parties.  Notwithstanding the foregoing, Executive may from time to time be
required to travel temporarily to other locations on the Company’s business.
(d)           Exclusivity.  During the Employment Period, except for such other
activities as the Compensation Committee of the Board of Directors (the
“Committee”) shall approve in writing in its sole discretion and as otherwise
provided in this Section 2(d), Executive shall devote his entire business time,
attention and energies to the business and affairs of the Company, to the
performance of Executive’s duties under this Agreement and to the promotion of
the Company’s interests, and shall not (i) accept any other employment,
directorship or consultancy, or (ii) engage, directly or indirectly, in any
other business activity (whether or not pursued for pecuniary advantage) that is
or may be competitive with, or that might place Executive in a competing
position to, that of the Company.  Notwithstanding the foregoing, provided that
such activities do not interfere with the fulfillment of Executive’s obligations
hereunder, Executive may (A) serve as an officer, director or trustee of any
charitable or non-profit entity; (B) own a passive investment in any private
company and own up to 5% of the outstanding voting securities of any public
company; or (C) with the prior approval of the CEO, serve as a director of up to
two other companies so long as such companies do not compete with the Company
and Executive notifies the CEO in advance of accepting any such position.
3.           Compensation.
(a)           Base Salary.  During the Employment Period, the Company shall pay
Executive a base salary (the “Base Salary”) set at $323,000 per year, subject
thereafter to annual review and increase (but not decrease) in the sole
discretion of the Committee.  The Base Salary shall be payable in accordance
with the Company’s normal payroll procedures applicable to senior executives of
the Company, as in effect from time to time.
(b)           Annual Bonus.  In addition to the Base Salary, Executive shall be
eligible to earn an annual cash bonus in respect of each calendar year during
the Employment Period beginning in calendar year 2012, as described below (each,
an “Annual Bonus”), subject in each case to Executive’s continued employment
through the date on which annual bonuses are paid generally to the Company’s
senior executives.  In respect of calendar year 2012, Executive shall



 

--------------------------------------------------------------------------------


be eligible to earn an Annual Bonus up to $323,000, based on the Company’s
achievement of the applicable 2012 performance targets established by the
Committee prior to the Effective Date, but the actual amount of the 2012 Annual
Bonus shall be determined on the basis of the Company’s achievement of the
performance targets. In respect of calendar years during the Employment Period
beginning after 2013, Executive will be eligible to receive an Annual Bonus in
an amount up to 75% of Executive’s Base Salary, but the actual Annual Bonus
shall be determined by reference to the achievement (“Tier 1”, which shall
comprise up to two-thirds of Executive’s Annual Bonus opportunity) and
overachievement (“Tier 2” ”, which shall comprise up to one-third of Executive’s
Annual Bonus opportunity) of budgetary and other objective performance criteria,
which criteria shall be determined by the Committee in its sole discretion
within sixty days after the start of the applicable calendar year.   Each Annual
Bonus shall be paid to Executive, to the extent that any such Annual Bonus
becomes payable, within thirty days after the date on which the Committee
conclusively determines the extent to which the applicable performance criteria
have (or have not) been met.
      (c)           [Intentionally Omitted].
(d)           Restricted Stock Units. Subject to approval by the Committee, on
the first trading day of 2013, the Company shall grant to Executive restricted
stock units (“RSUs”) with respect to a number of shares of common stock having a
grant date fair market value equal to $275,000 (rounded down to the nearest
whole share).   Consistent with the foregoing, the terms and conditions of the
RSUs, including the applicable vesting and share delivery conditions, shall be
set forth in a RSU grant agreement to be entered into by the Company and
Executive which shall evidence the grant of the RSUs and, except as otherwise
expressly provided herein, shall be consistent with the terms and conditions
contained in an RSU grant agreement provided generally to other key executives
of the Company. The RSUs shall, subject to the provisions of this Section 3(d),
be governed in all respects by the terms of the applicable equity plan and RSU
agreement.
     (e)           [Intentionally Omitted].
     (f)           Benefit Plans.  During the Employment Period, Executive and
Executive’s legal dependants shall be eligible to participate in the welfare
benefit plans, policies and programs (including, if applicable, medical, dental,
disability, life and accidental death insurance plans and programs) maintained
by the Company for its senior executives.  In addition, Executive shall be
eligible to participate in such incentive, savings and retirement plans,
policies and programs as are made available to senior executives of the Company,
provided, that the Company shall have no obligation, in any case, to adopt,
maintain or continue any such plans, policies or programs.
(g)           Additional Perquisites.  In addition to the compensation and
benefits described above in this Section 3, during the Employment Period, the
Company shall (i) pay to Executive



 

--------------------------------------------------------------------------------


an automobile allowance of $450 per month and, (ii) pay or reimburse Executive
for actual, properly substantiated expenses incurred by Executive in connection
with (A) an annual physical examination, not to exceed $1,500 per calendar year;
and (B) tax preparation and financial planning services, not to exceed $2,500
per calendar year.
(h)           Vacation.  During the Employment Period, Executive shall be
entitled to vacation according to the vacation policy in place for other senior
executives of the Company.
(i)           Expenses.  During the Employment Period, Executive shall be
entitled to receive prompt reimbursement of all reasonable business expenses
incurred by Executive in accordance with the Company expense reimbursement
policy applicable to senior executives of the Company, as in effect from time to
time, provided that Executive properly substantiates such expenses in accordance
with such policy.
4.           Termination of Employment.
Either the Company or Executive may terminate Executive’s employment at any time
for any reason or no reason.  The following provisions shall control any such
termination of Executive’s employment, subject to Section 8 below:
     (a)           Termination Without Cause.  The Company may terminate
Executive’s employment without Cause (as defined below) at any time during the
Employment Period upon written notice to Executive provided in accordance with
Section 7 below.  If Executive’s employment is terminated as provided in this
Section 4(a), the Company shall promptly, or in the case of obligations
described in clause (iii) below, as such obligations become due to Executive,
pay or provide to Executive, (i) Executive’s earned but unpaid Base Salary
accrued through such Date of Termination (as defined below), (ii) reimbursement
of any business expenses incurred by Executive prior to the Date of Termination
that are reimbursable under Sections 3(g) or 3(i) above, and (iii) any vested
benefits and other amounts due to Executive under any plan, program or policy of
the Company (together, the “Accrued Obligations”).  In addition, subject to
Section 4(h) below, Executive’s timely execution and non-revocation of a binding
Release (as defined below) in accordance with Section 4(f) below and Executive’s
continued compliance with the Confidentiality Agreement (as defined below), and
except as otherwise may be provided in the CIC Plan (as defined below) and
Section 8 hereof, Executive shall be entitled to receive 100% of Executive’s
Base Salary at the rate in effect as of the Date of Termination, payable in
substantially equal installments (the “Installments”) during the period
commencing on the Date of Termination and ending on the twelve-month anniversary
of the Date of Termination, in accordance with the Company’s normal payroll
procedures applicable to senior executives of the Company, as in effect from
time to time (but no less often than monthly) (the “Severance”), provided,
however, that no Installment payments shall be made prior to the Company’s first
payroll date occurring on or after the 30th day following the Date of
Termination (such payroll



 

--------------------------------------------------------------------------------


date, the “First Payroll Date”) and any amounts that would otherwise have been
payable prior to the First Payroll Date shall instead be paid on the First
Payroll Date without interest thereon.
(b)           Death; Disability.  If Executive dies during the Employment Period
or Executive’s employment is terminated due to Executive’s total and permanent
disability (that constitutes Executive being “disabled” within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”)),
Executive or Executive’s estate, as applicable, shall be entitled to receive the
Accrued Obligations promptly or, in the case of benefits described in Section
4(a)(iii), as such obligations become due to Executive.  In addition, subject to
Section 4(h) below, Executive’s (or Executive’s estate’s) execution and
non-revocation of a binding Release in accordance with Section 4(g) below and
Executive’s continued compliance with the Confidentiality Agreement (upon a
disability termination), Executive (or Executive’s estate) shall be entitled to
receive the Severance, payable in accordance with Section 4(a) above.
(c)           Cause.  If Executive’s employment becomes terminable by the
Company for Cause, the Company may terminate Executive’s employment immediately
and Executive shall be entitled to receive the Accrued Obligations promptly or,
in the case of benefits described in Section 4(a)(iii), as such obligations
become due to Executive.
(d)           Resignation.  Executive may terminate Executive’s employment upon
sixty days’ notice to the Company provided in accordance with Section 7 below,
subject to the Company’s right to waive any or all of such notice period.  If
Executive so terminates Executive’s employment, Executive shall be entitled to
receive the Accrued Obligations promptly, or, in the case of benefits described
in Section 4(a)(iii), as such obligations become due to Executive.  If the
Company elects to waive the notice period provided for in this Section 4(d),
Executive shall not be entitled to any compensation in respect of such period.
(e)           Other Terminations.  If Executive’s employment terminates for any
reason other than those specified in Sections 4(a), (b), (c) or (d) above
(including without limitation, the Company’s election not to extend the
Employment Period), the Company shall promptly, or in the case of items
described in Section 4(a)(iii), as such obligations become due to Executive, pay
or provide to Executive the Accrued Obligations.
(f)           Release; Exclusivity of Benefits.  Notwithstanding anything in
this Agreement to the contrary, it shall be a condition to Executive’s (or
Executive’s estate’s or beneficiaries’, if applicable) right to receive the
Severance that Executive (or his estate or beneficiaries, if applicable) execute
and deliver to the Company a general release of claims in a form prescribed by
the Company (the “Release”) within twenty-one (or, to the extent required by
law, forty-five) days following the Date of Termination and that Executive (or
Executive’s estate or beneficiaries, if applicable) not revoke such Release
during any applicable revocation



 

--------------------------------------------------------------------------------


period.  Except as expressly provided in this Section 4, upon the termination of
Executive’s employment, the Company shall have no obligations to Executive in
connection with his employment with the Company or the termination thereof.
(g)           Definitions.
“Cause” shall mean (i) a material breach of this Agreement by Executive; (ii)
the willful or repeated failure or refusal by Executive substantially to perform
Executive’s duties hereunder; (iii) the indictment of Executive for any felony
or other crime involving moral turpitude, (iv) fraud, embezzlement or
misappropriation by Executive relating to the Company or its funds, properties,
corporate opportunities or other assets to the extent that the Company
reasonably determines such act to be materially injurious to the Company, or (v)
Executive repeatedly acting in a manner or repeatedly making any statements, in
either case, which the Company reasonably determines to be detrimental or
damaging to the reputation, operations, prospects or business relations of the
Company.
             “Date of Termination” shall mean the date on which Executive
experiences a separation from service within the meaning of Section
409A(a)(2)(A)(i) of the Code, and Treasury Regulation Section 1.409A-1(h) (a
“Separation from Service”).
 (h)           Potential Six-Month Delay.  Notwithstanding anything to the
contrary in this Agreement, no compensation or benefits, including without
limitation any Severance payments, shall be paid to Executive during the
six-month period following Executive’s Separation from Service if the Company
determines that Executive is a “specified employee” at the time of such
Separation from Service (within the meaning of Section 409A) (determined in
accordance with any applicable Company “specified employee” identification
procedures), and paying such amounts at the time or times indicated in this
Agreement would be a prohibited distribution under Section 409A(a)(2)(b)(i) of
the Code.  If the payment of any such amounts is delayed as a result of the
previous sentence, then on the first business day following the end of such
six-month period, (or such earlier date upon which such amount can be paid under
Section 409A without resulting in a prohibited distribution, including as a
result of Executive’s death), the Company shall pay Executive a lump-sum amount
equal to the cumulative amount that would have otherwise been payable to
Executive during such six-month period, without interest thereon.
5.           Confidential Information and Employee Developments.   Executive
acknowledges that he has previously executed a Confidential Information and
Employee Development Agreement (the “Confidentiality Agreement”).  The
compensation and benefits provided under this Agreement, together with any
Severance obligations arising hereunder and other good and valuable
consideration are hereby acknowledged by the parties hereto to constitute
adequate consideration for Executive’s entering into and continued compliance



 

--------------------------------------------------------------------------------


obligations under the Confidentiality Agreement.
     6.           Representations.
     (a)           No Violation of Other Agreements.  Executive hereby
represents and warrants to the Company that (i) he is entering into this
Agreement voluntarily and that the performance of his obligations hereunder will
not violate any agreement between him and any other person, firm, organization
or other entity, and (ii) he is not bound by the terms of any agreement with any
previous employer or other party to refrain from competing, directly or
indirectly, with the business of such previous employer or other party that
would be violated by his entering into this Agreement and/or providing services
to the Company pursuant to the terms of this Agreement.
 (b)           No Disclosure of Confidential Information.  Executive’s
performance of his duties under this Agreement will not require him to, and he
shall not, rely on in the performance of his duties or disclose to the Company
or any other person or entity or induce the Company in any way to use or rely on
any trade secret or other confidential or proprietary information or material
belonging to any previous employer of Executive.
     7.           Notice.  Any notice or other communication required or
permitted under this Agreement shall be effective only if it is in writing and
delivered personally or sent by fax, email or registered or certified mail,
postage prepaid, addressed as follows (or if it is sent through any other method
agreed upon by the parties):
If to the Company:
On Assignment, Inc.
26745 Malibu Hills Road
Calabasas, CA 91301
Tel: (818) 878-7900
Attention: Chief Executive Officer
If to Executive: to the most current home address on file with the Company’s
Human Resources department, or to such other address as any party hereto may
designate by notice to the other in accordance with this Section 7, and shall be
deemed to have been given upon receipt.
8.           Change of Control.  Executive acknowledges and agrees that, in
consideration of the Company’s entry into this Agreement and other good and
valuable consideration, the receipt of which is hereby acknowledged, that
certain Amended and Restated Executive Change of Control Agreement, dated
December 11, 2008, shall be terminated and shall be of no force or effect from
and after the Effective Date. During the Employment Period, Executive shall be



 

--------------------------------------------------------------------------------


eligible to participate in the On Assignment, Inc. Amended and Restated Change
in Control Severance Plan (the “CIC Plan”) at the level of ”Category 4”, as such
plan may be amended from time to time in accordance with its terms; provided,
however, that notwithstanding anything to the contrary contained in the CIC Plan
(but subject to the provisions therein relating to a “Potential Six-Month
Delay”), solely for purposes of Executive’s participation in the CIC Plan, the
terms and conditions of the CIC Plan shall be modified as follows:
(a)    Eligibility. In order to be eligible to receive benefits under the CIC
Plan, Executive’s employment with the Company must be Involuntarily Terminated
(within the meaning of the CIC Plan) on or prior to the date that is six months
and ten business days following a Change in Control (rather than eighteen months
after a Change in Control, as otherwise provided in the CIC Plan).
(b)    Change in Control Definition. A “Change in Control” shall (in lieu of the
definition provided in the CIC Plan) be deemed to occur only upon the
consummation of any of the following transactions:
(i)     a merger or consolidation in which the Company is not the surviving
entity, except for a transaction the principal purpose of which is to change the
state of the Company’s incorporation or a transaction in which 50% or more of
the surviving entity’s outstanding voting stock following the transaction is
held by holders who held 50% or more of the Company’s outstanding voting stock
prior to such transaction; or
(ii)     the sale, transfer or other disposition of all or substantially all of
the assets of the Company; or
(iii)     any reverse merger in which the Company is the surviving entity, but
in which 50% or more of the Company’s outstanding voting stock is transferred to
holders different from those who held the stock immediately prior to such
merger; or
(iv)     the acquisition by any person (or entity) directly or indirectly of 50%
or more of the combined voting power of the outstanding shares of Company
capital stock; or
(v)     during any period of two (2) consecutive years (not including any period
prior to the date of this Agreement), individuals who at the beginning of such
period constitute the Board (and any new director, whose election by the
Company’s stockholders was approved by a vote of at least two-thirds (2/3) of
the directors then still in office who either were directors at the beginning of
the period or whose election or nomination for election was so approved), cease
for any reason to constitute a majority thereof; provided, however, that any
individual becoming a director subsequent to the date hereof whose election, or
nomination for election by the Company’s stockholders, was approved by a vote of
at least a majority of the directors then comprising the Board on the date
hereof (the “Incumbent Board ”) shall be considered as though



 

--------------------------------------------------------------------------------


such individual were a member of the Incumbent Board, but excluding, for
purposes of this proviso, any such individual whose initial assumption of office
occurs as a result of an actual or threatened election contest with respect to
the election or removal of directors or other actual or threatened solicitation
of proxies or consents by or on behalf of a person other than the Board.
(c)    Benefits Continuation. If Executive becomes entitled to receive payments
and benefits under the CIC Plan, then, in lieu of (i) any COBRA (as defined
below) or other healthcare continuation benefits and (ii) any payments intended
to assist with the cost of any healthcare continuation benefits, in any case,
that may otherwise be available under the CIC Plan, during the period commencing
on the Date of Termination and ending on the 18-month anniversary of the Date of
Termination, or such longer period as may be provided by the terms of the
appropriate plan, program, practice or policy, subject to Executive’s proper
election to continue healthcare coverage under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”), the Company will pay or
reimburse Executive’s COBRA premiums in respect of COBRA benefits elected by
Executive on behalf of himself and his eligible dependents, in each case, up to
the levels being provided to Executive and Executive’s eligible dependents
immediately prior to the Change in Control, through third-party insurance
maintained by the Company under the Company’s benefit plans;  provided, however,
that if Executive becomes reemployed with another employer and is eligible to
receive medical or other welfare benefits under another employer-provided plan,
the benefits described in this Section 8(c) shall be secondary to those provided
under such other plan during such applicable period of eligibility;
and  provided further, that (1) if any plan pursuant to which such benefits are
to be provided is not, or ceases prior to the expiration of the period of
continuation coverage to be, exempt from the application of Section 409A under
Treasury Regulation Section 1.409A-1(a)(5), (2) such amounts would be
discriminatory under Section 105(h) of the Code, or (3) the Company is otherwise
unable to continue to cover the Executive under its group health plans
(including without limitation, Section 2716 of the Public Health Service Act),
then, in any such case, an amount equal to each such remaining Company payment
shall thereafter be paid to Executive in substantially equal monthly
installments over the continuation coverage period (or the remaining portion
thereof).
In the event that Executive becomes entitled to benefits under the CIC Plan,
such benefits shall be in lieu and full replacement of any benefits to which
Executive would otherwise become entitled under Section 4(a) hereof and
Executive shall not be entitled to receive any of the benefits described in
Section 4(a) hereof. Except as expressly provided herein with respect to
modification to the CIC Plan as applied to Executive, if Executive becomes
entitled to benefits under the CIC Plan, the terms and conditions of the CIC
Plan (as may be amended by the Company) shall remain in effect and shall control
in all respects.
9.           Section 409A.



 

--------------------------------------------------------------------------------


     (a)           General. To the extent applicable, this Agreement shall be
interpreted in accordance with Section 409A of the Code and Department of
Treasury regulations and other interpretive guidance issued thereunder.
Notwithstanding any provision of this Agreement to the contrary, if the Company
determines that any compensation or benefits payable under this Agreement may be
subject to Section 409A of the Code and related Department of Treasury guidance,
the Company shall work in good faith with Executive to adopt such amendments to
this Agreement or adopt other policies and procedures (including amendments,
policies and procedures with retroactive effect), or take any other actions,
that the Company determines are necessary or appropriate to avoid the imposition
of taxes under Section 409A of the Code, including without limitation, actions
intended to (i) exempt the compensation and benefits payable under this
Agreement from Section 409A of the Code, and/or (ii) comply with the
requirements of Section 409A of the Code and related Department of Treasury
guidance; provided, however, that this Section 9(a) shall not create an
obligation on the part of the Company to adopt any such amendment, policy or
procedure or take any such other action, nor shall the Company have any
liability for failing to do so.
     (b)         Separate Payments. Any right to a series of installment
payments pursuant to this Agreement is to be treated as a right to a series of
separate payments. To the extent permitted under Section 409A of the Code, any
separate payment or benefit under this Agreement or otherwise shall not be
deemed “nonqualified deferred compensation” subject to Section 409A of the Code
and Section 4(d) hereof to the extent provided in the exceptions in Treasury
Regulation Section 1.409A-1(b)(4), Section 1.409A-1(b)(9) or any other
applicable exception or provision of Section 409A of the Code.
(c)    Certain Reimbursements.  To the extent that any payments or
reimbursements provided to Executive hereunder are deemed to constitute
compensation to Executive to which Treasury Regulation Section
1.409A-3(i)(1)(iv) would apply, such amounts shall be paid or reimbursed to
Executive reasonably promptly, but in no event later than December 31st of the
year following the year in which the expense was incurred. The amount of any
such payments eligible for reimbursement in one year shall not affect the
payments or expenses that are eligible for payment or reimbursement in any other
taxable year, and Executive’s right to such payments or reimbursement of any
such expenses shall not be subject to liquidation or exchange for any other
benefit.
10.           Miscellaneous.
     (a)           Governing Law.  The rights and duties of the parties will be
governed by the local law of the State of California, excluding any
choice-of-law rules that would require the application of the laws of any other
jurisdiction.  The parties hereto consent to the jurisdiction of the state and
federal courts located in the state of California to adjudicate any disputes
between such parties.



 

--------------------------------------------------------------------------------


     (b)           Captions.  The captions of this Agreement are not part of the
provisions hereof, rather they are included for convenience only and shall have
no force or effect.
     (c)           Amendment.  The terms of this Agreement may not be amended or
modified other than by a written instrument executed by the parties hereto or
their respective successors.
     (d)           Withholding.  The Company may withhold from any amounts
payable under this Agreement all federal, state, local and/or foreign taxes, as
the Company determines to be legally required pursuant to any applicable laws or
regulations.
     (e)           No Waiver.  Failure by either party hereto to insist upon
strict compliance with any provision of this Agreement or to assert any right
such party may have hereunder shall not be deemed to be a waiver of such
provision or right or any other provision or right of this Agreement.
     (f)           Severability.  The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement.
     (g)           Construction.  The parties hereto acknowledge and agree that
each party has reviewed and negotiated the terms and provisions of this
Agreement and has had the opportunity to contribute to its
revision.  Accordingly, the rule of construction to the effect that ambiguities
are resolved against the drafting party shall not be employed in the
interpretation of this Agreement.  Rather, the terms of this Agreement shall be
construed fairly as to both parties hereto and not in favor or against either
party by the rule of construction abovementioned.
     (h)           Assignment.  This Agreement is binding on and for the benefit
of the parties hereto and their respective successors, heirs, executors,
administrators and other legal representatives.  Neither this Agreement nor any
right or obligation hereunder may be assigned by Executive.
 (i)           Entire Agreement.  As of the Effective Date, this Agreement,
together with the Confidentiality Agreement, any equity award agreements and the
CIC Plan, constitute the final, complete and exclusive agreement and
understanding between Executive and the Company with respect to the subject
matter hereof and replace and supersede any and all other agreements, offers or
promises, including the Prior Agreement, whether oral or written, made to
Executive by the Company or any representative thereof.
     (j)           Counterparts.  This Agreement may be executed in several
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument.
     



 

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Executive has hereunto set his hand and, pursuant to the
authorization from the Committee, the Company has caused these presents to be
executed in its name on its behalf, all as of the day and year first above
written.
 
 
ON ASSIGNMENT, INC.
 
 
 
 
 
 
 
/s/Peter Dameris
 
 
 
Name: Peter Dameris
 
 
 
Title: Chief Executive Officer
 
 
 
 
 



 
 
 
 
 
 
 
 
 
/s/James Brill
 
 
 
Name: James Brill
 
 
 
 
 
 
 
 
 

 




 







 